Eager, J. (dissenting).
I would affirm the judgment appealed
from. The determination of the learned Justice at Special Term that the Travelers’ policy did not cover the acts of the crane operator does not conflict with the decision in Wagman v. American Fid. & Cas. Co. (304 N. Y. 490).
Under the “complete operation ” doctrine adhered to in this State and as defined in Wagman, it is generally held that coverage by virtue of the “loading and unloading” clause in an automobile liability policy continues until the goods, which were transported in the vehicle, reach “ the place * * * to which they are being delivered” (p. 494). But, in holding that the vehicle insurance coverage continues until delivery is completed, none of the leading decisions (Wagman included) purport to extend the unloading clause coverage to acts or omissions of the consignee or other third persons which are not reasonably or normally a part of the delivery function.
The question of how far the ‘ ‘ unloading ’ ’ coverage extends to include acts or omissions in connection with the movement of the goods from the insured vehicle is not a matter to be viewed solely in the light of the final destination of the goods as they move from the vehicle in the hands of the consignee. We must not lose sight of the fact that we are dealing with a policy primarily written to cover liability in connection with the owner*127ship, maintenance and nse of a vehicle in the transporting of goods; and that the clause for coverage during loading and unloading was written into the policy solely as an extension of the vehicle use coverage. (See Wagman v. American Fid. Cas. Co., supra; Lumbermens Mut. Cas. Co. v. Employers’ Liab. Assur. Co., 252 F. 2d 463 [C. C. A. 1st, 1958]; Pacific Automobile Ins. Co. v. Commercial Cas. Ins. Co., 108 Utah 500; Ferry v. Protective Ind. Co., 155 Pa. Superior 266.) Moreover, there is clear authority for the limiting of the coverage to accidents which are causally related to the use and unloading of the vehicle. 11 The rationale of the ‘ complete operation ’ doctrine * * * is that the facts of each case must establish a causal relationship between the ‘ use ’ and ‘ unloading ’ of the vehicle and the injuries inflicted.” (Raffel v. Travelers Ins. Co., 141 Conn. 389, 395.) “ There must be some causal relationship between the use of the insured vehicle as a vehicle and the accident for which recovery is sought.” (Pacific Automobile Ins. Co. v. Commercial Cas. Ins. Co., supra, p. 509.) (See, also, Maryland Cas. Co. v. New Jersey Mfrs. Cas. Ins. Co., 48 N. J. Super. 314, affd. 28 N. J. 17.)
The causal connection between the use and unloading of the vehicle and the movement of the goods therefrom is broken where the consignee takes full and exclusive possession and control of the goods after they leave the truck. In the application of the ‘ ‘ complete operation ’ ’ doctrine, it is merely held that the unloading coverage continues ‘1 until delivery is effected ” (B & D Motor Lines v. Citizens Cas. Co. of N. Y., 181 Misc. 985, 987, affd. 267 App. Div. 955) or, as otherwise stated, until the goods are moved “ to the place where the employees of insured turn them over to the party to whom they are to make delivery” (Pacific Automobile Ins. Co. v. Commercial Cas. Ins. Co., supra, p. 505).
Where the consignee takes over and assumes exclusive possession and control of the goods or an installment thereof after they leave the vehicle, the delivery thereof is complete. Upon his taking full responsibility for the goods, and without there being any further duties imposed upon the vehicle carrier with respect to delivery thereof, the further movement of the goods in the hands of the consignee and in furtherance of his purposes is no part of the delivery function. Acts or omissions of the consignee or his employees in connection with such further movement, being independent acts on his account, are no part of the delivery process from the standpoint of the use or unloading of the truck. Thus, he and his insurer should be chargeable with responsibility therefor rather than the vehicle insurer. So, *128on reason and on authority, an accident resulting from such acts or omissions is not the subject of coverage under the use and unloading provisions of the automobile liability policy. (See, further, Employers’ Mut. Liab. Ins. Co. v. Ætna Cas. & Sur. Co., 7 A D 2d 853; Eastern Chem. v. Continental Cas. Co., 23 Misc 2d 1024; General Acc. Fire & Life Assur. Corp. v. Jarmuth, 32 Misc 2d 424; Moore-McCormack Lines v. Maryland Cas. Co., 181 F. Supp. 854 [S. D. N. Y.]; Zurich Gen. Acc. & Liab. Ins. Co. v. American Mut. Liab Ins. Co., 118 N. J. L. 317.)
We are, of course, to consider each ease in light of the special facts involved, namely, the nature and quantity of the merchandise carried and delivered, the agreement of the parties, the normal custom and practices concerning delivery of the same, and the special circumstances surrounding the particular delivery. (See 7 Appleman, Insurance, § 4322; Franklin Co-op. Creamery Assn. v. Employers’ Liab. Assur. Corp., 200 Minn. 230.) Here, the cement, upon its being removed from the truck, was to be immediately taken over and used by the contractor, Knickerbocker Construction Corporation, in its construction work. The final destination of the cement in the hands of the contractor was a point in the building’s 18th or 19th floor where it was to be poured, leveled and laid into a floor. In this connection, the hoisting of the same from the insured truck to the floor high above was by crane and bucket owned, controlled and operated by the contractor. The matter of getting the cement up there and the pouring and laying of the same in the floor was of no concern to the truck carrier. Its business was solely the sale, mixing and delivery of cement, and it does not appear as a matter of fact or as a matter of common practice that the hoisting, pouring and laying the cement was a part of the delivery function from the standpoint of the use of the truck.
Under the circumstances here, it is not logical to view the acts of the contractor in using the crane and bucket to hoist and pour the cement as a part of the trucker’s delivery function. Rather, any person concerned with such acts would naturally look upon them as independent acts in furtherance of the construction function. Furthermore, it is well known that contractors generally carry liability insurance to cover all operations in connection with their construction work, and thus, one would ordinarily look for coverage for such operations to the liability insurer of the contractor rather than to the vehicle liability insurer.
To direct indemnification of the contractor here by the vehicle insurer for the acts of the contractor’s employees in the hoisting of the cement for construction purposes has the effect, in *129my opinion, of broadening the unloading clause to cover hazards not reasonably to be considered within the contemplation of the parties to the vehicle policy. To so hold does violence to the fundamental rule that the question of coverage is to be determined in light of the intention of the parties to the policy contract as disclosed by the provisions thereof as a whole. (See 45 C. J. S., Insurance, § 827; also Ann. 160 A. L. E. 1262.) Wagman and the decisions cited by the majority do not, in my opinion, call for such a result and, therefore, I believe that the conclusion reached below was correct.
Botkin, P. J., and Bastow, J., concur with Rabin, J.; Eager, J., dissents in opinion in which Breitel, J., concurs.
Judgment, insofar as appealed from, reversed on the law and on the facts and judgment directed in favor of the third-party-plaintiff Knickerbocker on its third-party complaint against the third-party-defendant Travelers in the amount of $150, with costs to the appellant. Settle order on notice.